Citation Nr: 1442319	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-26 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disability.
 
3.  Entitlement to service connection for a right knee disability.
 
4.  Entitlement to service connection for a low back disability, to include as secondary to a right knee disability. 

5.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from February 1960 to December 1963, and from July 1968 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

A personal hearing at the Board was held before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is of record.

The Board remanded the claim in June 2013 for further development and consideration. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the Veteran was to be provided notice in accordance with the Veterans Claims Assistance Act (VCAA) on how to substantiate a claim for service connection for a low back disability on a secondary basis.  Although notice was  sent in July 2013, that notice mentioned the issue as hypertension, not the back disability.  Moreover, the AOJ was instructed to ask the Veteran to provided information concerning his treatment for all of the claimed disabilities on appeal.  Again, the July 2013 letter only mentioned hypertension.  Corrective notice should be provided on remand.   

The Board also remanded the claim, in part, to obtain VA compensation examinations and opinions pertaining to his hypertension, right knee disability, and prostate cancer.  If service connection for a right knee disability was established, then all necessary development concerning his claim for secondary service connection for a low back disability was to be accomplished, to include obtaining a VA medical opinion if necessary.  The evidence section of the September 2013 supplemental statement of the case (SSOC) notes that VA compensation examinations were conducted at the Washington, D.C. VA Medical Center (MC) 
on July 22, 2013.  The document noted that these reports are contained in the VA Compensation and Pension Record Interchange (CAPRI).  However, the Board cannot directly obtain documents in CAPRI and the examination reports are not contained in the Veteran's VBMS or Virtual VA paperless claims file currently before the Board.  Such reports must be associated with the Veteran's electronic VA folder. 

In addition, the Board instructed the AOJ to conduct all development in accordance with 38 C.F.R. § 3.311 to obtain the requisite evidence and opinions to address whether the Veteran's prostate cancer, a radiogenic disease, is due to his in-service radiation exposure as he contends.  This was not accomplished and should such development should be accomplished on remand.  

Regarding the eye service connection claim, an August 2013 VA eye examination is contained in the Virtual VA file, and a September 2013 addendum opinion is contained in the Veteran's VBMS file.  However, the neither the examination nor the addendum fully addressed the questions presented in the prior remand.  Therefore, an additional opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising him of the information and evidence necessary to substantiate a claim for service connection for his low back disability on a secondary basis. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his hypertension, eyes, right knee and low back.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such. 

3.  Associate the July 22, 2013 VA examination reports referenced by the September 2013 SSOC with VBMS or Virtual VA.  Insure that the examination directives pertaining to the Veteran's hypertension, right knee disability, and prostate cancer contained in the June 2013 Board remand were accomplished.  

4.  Send the claims file to the VA optometrist who conducted the August 2013 eye examination, if available.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.

Following a review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50% probability or greater) that the bilateral senile cataracts, macular puckering, and bilateral chorioretinal scars with pigment are related to service?  In rendering this opinion the examiner should address whether each condition is related to or a maturation of his eye conditions noted in service, to include the vision complaints during service, the large darkly pigmented clump found in the right eye in 1978, and the sole diagnosis of left eye cataract in 1974.

b. Concerning the addendum opinion memorialized in a September 9, 2013 report of contact with the AMC, the examiner discussed the notation of left eye cataract on the April 1974 examination and the absence of any further diagnosis of such in the service treatment records.  However, the examiner did not actually opine on whether the diagnosis was likely incorrect.  Please state whether, in your opinion, the notation of cataract in 1974 was incorrect.  If the 1974 notation of left eye cataract is considered accurate, are the current senile cataracts in either eye a continuation or maturation of the left eye cataract noted in 1974?  Please explain why or why not.  

5.  With respect to the Veteran's claimed prostate cancer, conduct all development in accordance with 38 C.F.R. § 3.311 to obtain the requisite evidence and opinions to address whether this radiogenic disease is due to his in-service radiation exposure as noted on the DD Form 1141 in his service treatment records and as contended by the Veteran.  

6.  After the above has been completed to the extent possible, the right knee claim should be readjudicated.     If service connection for a right knee disability is established, then all necessary development concerning his claim for secondary service connection for a low back disability should be accomplished, to include obtaining a VA medical opinion if necessary.
 
7.  After any additional development deemed necessary is accomplished, the claims on appeal should be reviewed.  If the claims remain denied, send the Veteran and his representative an SSOC and give them an appropriate period of time to respond.  The case should then be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

